Title: To Thomas Jefferson from James Monroe, 1 November 1808
From: Monroe, James
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Richmond Novr. 1. 1808.
                  
                  I omitted in my last letter to state to you that in the publication of our late correspondence, some few verbal alterations had been made in my letter of March 22d. & a short passage omitted. In speaking of special missions it stands in the publication that they were never well received &c. I think I substituted to those terms the word “agreable” in the letter; and towards the conclusion the word “hardship” for “injustice.” The paragraph which alludes to a certain publication, that next the last, in the letter, is omitted, being unconnected with the main object of the correspondence & tending to irritate.
                  I send you a communication lately recd. from Mr. Wilberforce whose object cannot be better answer’d than by submitting to you his letter. you will be so good as to put it at your leisure under a blank cover to me here.
                  I am dear Sir with great respect & esteem your friend & servant
                  
                     Jas. Monroe 
                     
                  
               